DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 14 August 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-14 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotary et al (US 2012/0086249 A1, hereinafter Hotary).
Regarding claim 1, Hotary discloses a control system (Figure 24, occupant-support system 200; Figure 60, occupant-support system 600) for a seat (Figure 60, vehicle seat 604) of a vehicle, the control system comprising: 
a seat actuator (Figure 60, actuator(s) 642, 644) disposed at each of seats in the vehicle to implement motions of the seats including folding, reclining, sliding, or rotating of the seats (Figures 59-60; at least as in paragraphs 0165-0168, specifically as shown in at least Figure 60) Examiner notes wherein based on the currently provided claim language, only one of claimed motions is required to be taught by the prior art, based on the alternative claim language, therefore Examiner contends wherein Hotary at least discloses wherein motions of the seat(s) include folding, reclining and sliding of the seat(s), as indicated in the referenced sections of Hotary.; 

a driving controller (Figure 60, seat controller 640) enabling all of the passenger and the object input by the user to be loaded by controlling the seat actuators in accordance with a calculation result of the motion calculator (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0111-0114, 0165-0168 and 0173, specifically as in Figure 23 and related text in at least paragraph 0112 wherein adjusting the vehicle seat 340 uses the instructions generated in calculating seat solution 338 to adjust the position of the vehicle seat 202, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding step 708, adjusting the vehicle seat 604 in a best-fit arrangement of vehicle seat 604).
Regarding claim 2, Hotary further discloses wherein the motion calculator receives the information about the passenger and the object from the user through a user mobile terminal (Figures 1-2, 6-8 & 24, terminal 16) or a vehicle terminal (Figures 1-2, 6-8, 24 & 55-57; at least as in paragraphs 0089-0091, 0095-0102, 0111-0114 and 0157, specifically as in at least paragraph 0089 wherein the control system includes a user interface 12 included in a terminal 16, and further as in at least paragraph 0091 wherein said terminal 16 may be a mobile terminal or incorporated into a vehicle).
Regarding claim 3, Hotary further discloses wherein the information about passenger includes a physical condition of the passenger and whether the passenger is a driver (Figures 23, 35-36 & 53; at least as in paragraphs 0111-0114, 0134 and 0152-0154, specifically as in at least paragraph 0114, wherein anthropometric data (i.e. weight, height, gender, etc.) of the occupant is acquired, and further as shown in Figures 35-36, wherein a particular seat (i.e. driver’s seat) is selected, and further as in at least paragraph 0153 wherein the physical condition of the occupant is monitored).
Regarding claim 4,  Hotary further discloses wherein the motion calculator matches the passenger with one of the seats in accordance with the information about the passenger (Figures 23, 35-36 & 53; at least as in paragraphs 0111-0114, 0134 and 0152-0154, specifically as in at least paragraph 0114, wherein anthropometric data (i.e. weight, height, gender, etc.) of the occupant is acquired, and further as shown in Figures 35-36, wherein a particular seat (i.e. driver’s seat) is selected, and further as in at least paragraph 0153 wherein the physical condition of the occupant is monitored).
Regarding claim 5, Hotary further discloses wherein the motion calculator calculates the types and degrees of motions of the seats in accordance with a height of the passenger (Figures 10 and 22; at least as in paragraphs 0103, 0109, 0114, 0120 and 0131).
Regarding claim 6, Hotary further discloses wherein the motion calculator sets a space in the vehicle where the object is to be positioned in accordance with the information about the object (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0111-0114, 0165-0168 and 0173, specifically as in at least Figure 23 and as further disclosed in paragraph 0112, wherein occupant data is used in calculating body arrangement 304 and vehicle-equipment data is used in calculating seat solution 338 to determine how the vehicle’s equipment (i.e. seat) should be positioned, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding Figure 59, steps 702-706).  Examiner notes wherein given the broadest reasonably interpretation of the claim language, said object may be construed as a “crash-test dummy” or “mannequin”, and therefore, based on the identified characteristics (i.e. height, weight, etc.), the seat may be adjusted accordingly.
Regarding claim 7, Hotary further discloses wherein when the object is positioned on one seat among the seats, the motion calculator matches the seat in accordance with the information about the object and calculates a type and a degree of motion of the matched seat (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0111-0114, 0165-0168 and 0173, specifically as in at least Figure 23 and as further disclosed in paragraph 0112, wherein occupant data is used in calculating body arrangement 304 and vehicle-equipment data is used in calculating seat solution 338 to determine how the vehicle’s equipment (i.e. seat) should be positioned, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding Figure 59, steps 702-706).  Examiner notes wherein given the broadest reasonably interpretation of the claim language, said object may be construed as a “crash-test dummy” or “mannequin”, and therefore, based on the identified characteristics (i.e. height, weight, etc.), the seat may be adjusted accordingly.
Regarding claim 8, Hotary further discloses wherein the information about the object includes a size of the object (Figures 23, 35-36 & 53; at least as in paragraphs 0111-0114, 0134 and 0152-0154, specifically as in at least paragraph 0114, wherein anthropometric data (i.e. weight, height, gender, etc.) of the occupant is acquired).  Examiner notes wherein given the broadest reasonably interpretation of the claim language, said object may be construed as a “crash-test dummy” or “mannequin”, and therefore, based on the identified characteristics (i.e. height, weight, etc.), the seat may be adjusted accordingly.
Regarding claim 9, Hotary further discloses wherein when there are a plurality of objects, the motion calculator matches seats where the objects are to be loaded in consideration of a whole size of the objects and information about the passenger and calculates types and degrees of motions of the matched seats and remaining seats (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0111-0114, 0165-0168 and 0173, specifically as in at least Figure 23 and as further disclosed in paragraph 0112, wherein occupant data is used in calculating body arrangement 304 and vehicle-equipment data is used in calculating seat solution 338 to determine how the vehicle’s equipment (i.e. seat) should be positioned, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding Figure 59, steps 702-706).  Examiner notes wherein given the broadest reasonably interpretation of the claim language, said object may be construed as a “crash-test dummy” or “mannequin”, and therefore, based on the identified characteristics (i.e. height, weight, etc.), the seat may be adjusted accordingly.
Regarding claim 10, Hotary further discloses wherein when there are a plurality of objects, the motion calculator calculates loading positions and a loading order of the objects based on an object having a longest length among the plurality of objects (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0111-0114, 0165-0168 and 0173, specifically as in at least Figure 23 and as further disclosed in paragraph 0112, wherein occupant data is used in calculating body arrangement 304 and vehicle-equipment data is used in calculating seat solution 338 to determine how the vehicle’s equipment (i.e. seat) should be positioned, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding Figure 59, steps 702-706).
Regarding claim 11, Hotary further discloses wherein the motion calculator informs the user of the calculated types and degrees of motions of the seats through a user mobile terminal or a vehicle terminal, and wherein, when the driving controller receives confirmation of the user, the driving controller controls the seat actuators (Figures 1-2, 6-8 & 24, terminal 16) or a vehicle terminal (Figures 1-2, 6-8, 24 & 55-57; at least as in paragraphs 0089-0091, 0095-0102, 0111-0114 and 0157).
Regarding claim 12, Hotary discloses the system further comprising a sensor measuring an actual surrounding space of a passenger sitting on a seat among the seats in the vehicle (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0100, 0111-0114 and 0173, specifically as in at least Figure 23 and as further disclosed in paragraph 0112, wherein the vehicle-seat fitting process 300 includes the operations of acquiring data 302, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding Figure 59, step 702).
Regarding claim 13, Hotary further discloses wherein the motion calculator calculates in advance an expected surrounding space when the passenger sits on the seat, and wherein when the passenger actually gets in the vehicle and the actual surrounding space is smaller than the expected surrounding space, the motion calculator calculates additional motions of the seat such that the actual surrounding space reaches the expected surrounding space and the driving controller controls the seat actuators to achieve the additional motions (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0111-0114, 0165-0168 and 0173, specifically as in Figure 23 and related text in at least paragraph 0112 wherein adjusting the vehicle seat 340 uses the instructions generated in calculating seat solution 338 to adjust the position of the vehicle seat 202, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding step 708, adjusting the vehicle seat 604 in a best-fit arrangement of vehicle seat 604).
Regarding claim 14, Hotary further discloses wherein when the passenger gets in the vehicle and the actual surrounding space measured by the sensor is smaller by a predetermined level than a reference space prepared in advance, the motion calculator calculates additional motions of the seat such that the actual surrounding space of the passenger reaches the reference space and the driving controller controls a corresponding seat actuator to achieve the additional motions (Figures 1-5, 22-24 and 59-60; at least as in paragraphs 0089-0092, 0111-0114, 0165-0168 and 0173, specifically as in Figure 23 and related text in at least paragraph 0112 wherein adjusting the vehicle seat 340 uses the instructions generated in calculating seat solution 338 to adjust the position of the vehicle seat 202, and further as in at least paragraph 0173 regarding occupant-support system fitting process 700, and specifically regarding step 708, adjusting the vehicle seat 604 in a best-fit arrangement of vehicle seat 604).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664